Citation Nr: 1139018	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1961 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 5, 2007.  The Veteran has appealed the initial rating assigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment record associated with the claims file is dated in May 2008.  In a June 2011 statement, the Veteran's representative requested that records from the VA Medical Center in Dallas, Texas be obtained, dating through 2011.  On remand, updated VA treatment records must be obtained.

The Veteran's most recent VA audiological examination took place in August 2008, more than three years ago.  In the June 2011 statement, his representative requested a reevaluation for an increase in his bilateral hearing loss.  On remand, the Veteran should be scheduled for a new VA audiological examination so that current findings may be obtained prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Medical Center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe the current extent of the Veteran's service-connected bilateral hearing loss disability.  All required testing, to include audiometric testing, must be performed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

